Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-7 are pending in the current application.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamo (US 20170275761) in view of Macaulay (US 4450062).

A chamber with vacuumed interior (abstract: vacuum container; figure 2: chamber 1);
A carrying unit that carries a workpiece in a circular carrying path (figure 2: rotation table 2 with workpieces ‘w’);
The workpieces having a surface in a solid shape (figure 2: workpiece ‘w’ with top surface);
A shielding member which has an opening located at a side where the workpiece passes through which forms a film formation chamber where the film formation is performed (figure 2: processing unit area 4a with shield 9 with bottom opening under which substrate ‘w’ is transferred for deposition from sputtering unit target 6).
Kamo, while disclosing a film formation unit with shields, is silent as to a compensation plate along a surface of the workpiece.

Macaulay discloses a film formation unitincluding a rotating substrate support and shields between the substrates and deposition source (figure 6).  Macaulay also discloses knowledge in the art of providing additional plate masks along the substrate surfaces to compensate for non-uniformity of deposition (figures 10-14; col 2 lines 39-66).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a compensation plate, as disclosed by 
As to claim 3, Macaulay discloses knowledge in the art of providing additional plate masks along the substrate surfaces to compensate for non-uniformity of deposition (figures 10-14; col 2 lines 39-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that correction of non-uniformity would require blocking areas with more deposition and allowing deposition in regions where minimum deposition occurs, as this would be required to obtain uniformity.
As to claims 6-7, Macaulay discloses a masking compensation plate attached to all the dividing walls of a shielding unit, both above and below the shield walls (figure 17: shield divisions 118a-c) with masking plates 160 and 108 attached above and below).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kamo in view of Macaulay as applied to claim 1 above, and further in view of Nagamine (US 20090148595).
As to claim 4, Macaulay is silent as to how far the masking plate is from the substrate surface.
Nagamine discloses knowledge in the art of using a masking plate for a substrate at 0.5 mm distance to prevent deposition behind a substrate blocked by the mask and to electrically isolate the mask from the substrate (paragraph 181).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate a masking plate from a substrate by 0.5 mm, as disclosed by Nagamine, in the system of Kamo in view of .

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The prior art does not disclose nor suggest a shielding member with a concavity following a convexity of the workpiece, or the specified three target orientation with opposing side offset target and compensation plate.


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794